Case 19-13936 Doc 5 Filed 03/25/19 Page 1 of2

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Maray Shawanda Hines

First Name Middle Name Last Name nn l h

' led l?"? n * h

Debtor2 h ‘JHM' 53 mg 2:26
(SpOUS€, iffi|il’lg) First Name Midd|e Name Last Name
United States Bankruptcy Courtforthe: District of Maryland y __ . _ , , ~ ~ ., l
Case number via k `L"'~.;\' , `, § g gjdl` l_,s»…r n CheCK ifthiS iS an
(lfknown) "”‘* ' L~F 1'*#‘~\ ‘\f. amended H|ing

 

 

Official Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 1215

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possib|e. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), till in the
information below.

 

 

ldentify the creditor and the property that is collateral What do yc¢;u li)rt\;end to do with the property that Did you :ltaim ;h¢; p¢rio¢‘)egy
Secufes a e 83 eXel'fl on C 6 U e .
g;:j;t.ofs Pennymac Loan Services n Surrende'the p'°perty' m N°
' n Retain the property and redeem it. w Yes
greo;(;:$;ion of Primary R_esidence: 2918 E- Cold Spring m Retain the property and enter into a
securing debt Lane, Baltimore, MD Reaffinnation Agreement.
n Retain the property and [exp|ain]:
C'edit_°r'$ cl Surrender the property. \;l No
name: _ El Retain the property and redeem it. l;l Yes
E:)s;er:?;lon of cl Retain the.property and enter into a
Securing debt Reaff/rmatlon Agreement.

n Retain the property and [exp|ain]:

 

 

Creditor’s El Surrender the property. n NO
name: ,_

_ 1 n Retain the property and redeem it. El Yes
:;;;n:;mn of n Retain the property and enter into a

securing debt Reafrirmation Agreement.
n Retain the property and {explain]:

 

 

Credit.orls n Surrender the property_ El No
name: _ n Retain the property and redeem it. C| Yes
greg:(::£;|on of l:l Retain the'property and enter into a

securing debt: Reafflrmatlon Agreement.

n Retain the property and [exp|ain]:

 

Ofticia| Form 108 Statement of lntentlon for individuals Filing Under Chapter 7 page 1

 

Case 19-13936 Doc 5 Filed 03/25/19 Page 2 of 2

Demom Maray Shawanda

Flrst Name Midd|e Name

Hll`leS Case number (Ifknown)

Last Na me

List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executoly Contracts and Unexpired Leases (Cfficial Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet

ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases

Lessor’s name: Boost

Description of leased Cell phone

Wi|| the lease be assumed?

El No
M Yes

 

 

 

 

 

 

property:

Lessor’s name: a No
El

Description of leased Yes

property:

Lessor's name: l;l No

Description of leased n Y€S

property:

Lessor’s name: l;| No
n Yes

Description of leased

property:

Lessor‘s name: a No
n Yes

Description of leased

property:

Lessor’s name: El No

. . n Yes

Descnpt\on of leased

property:

Lessor“s name: a No
n Yes

Description of leased
property:

 

1 Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

xvi-timm

Signatur?éf Debtor 1

Dateoz 25 l

MM/ DD YYYY

Official Form 108

 

X

 

Signature of Debtor 2

Date
MM/ DD/ YYYY

Statement of intention for |ndividuals Filing Under Chapter 7

page 2

